 Case 6:21-cv-00309-JDK Document 12 Filed 08/25/21 Page 1 of 3 PageID #: 85




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

__________________________________________
                                  )
CHAMBER OF COMMERCE OF THE        )
UNITED STATES OF AMERICA and      )
TYLER AREA CHAMBER OF COMMERCE, )
                                  )
                     Plaintiffs,  )
                                  )
     v.                           )                               Civil Action
                                  )                            No. 6:21-cv-309-JDK
                                  )
UNITED STATES DEPARTMENT OF       )
HEALTH AND HUMAN SERVICES,        )
CENTERS FOR MEDICARE & MEDICAID )
SERVICES, DEPARTMENT OF LABOR,    )
EMPLOYEE BENEFITS SECURITY        )
ADMINISTRATION, DEPARTMENT OF     )
THE TREASURY, INTERNAL REVENUE )
SERVICE, and the CURRENT HEADS OF )
THOSE AGENCIES IN THEIR OFFICIAL )
CAPACITIES,                       )
                     Defendants.  )
                                  )


  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE UNDER
  RULE 41(a)(1)(A)(i) OF THE FEDERAL RULES OF CIVIL PROCEDURE

      Plaintiffs Chamber of Commerce of the United States of America and Tyler

Area Chamber of Commerce hereby voluntarily dismiss their Complaint for

Declaratory and Injunctive Relief against Defendants without prejudice pursuant to

Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.
Case 6:21-cv-00309-JDK Document 12 Filed 08/25/21 Page 2 of 3 PageID #: 86




    August 25, 2021

    Respectfully submitted,

                                         /s/ Jeremiah J. Anderson

    U.S. CHAMBER                         KING & SPALDING LLP
    LITIGATION CENTER                    Jeremiah J. Anderson
    Daryl Joseffer                       SBN: 24040432
    D.C. BN: 457185 (pro hac vice)       1100 Louisiana Street
    Andrew R. Varcoe                     Suite 4100
    D.C. BN: 473834 (pro hac vice)       Houston, TX 77002
    1615 H Street NW                     Tel: (713) 751 3200
    Washington, D.C. 20062               Fax: (713) 751-3290
    Tel: (202) 463-5337                  jjanderson@kslaw.com
    djoseffer@uschamber.com
    avarcoe@uschamber.com                KING & SPALDING LLP
                                         Jeffrey S. Bucholtz
    Counsel for Plaintiff                D.C. BN: 452385 (pro hac vice)
    Chamber of Commerce of the                  Lead Attorney
    United States of America             Nikesh Jindal
    POTTER MINTON, PC                    D.C. BN: 492008 (pro hac vice)
                                         Alexander Kazam
    Michael E. Jones
                                         D.C. BN: 1708188 (pro hac vice)
    SBN: 10929400
                                         1700 Pennsylvania Avenue NW
    110 North College Avenue
                                         Washington, D.C. 20006
    Suite 500
                                         Tel: (202) 737-0500
    Tyler, TX 75702
                                         Fax: (202) 626-3737
    Tel: 903-597-8311
    Fax: 903-593-0846                    jbucholtz@kslaw.com
                                         njindal@kslaw.com
    mikejones@potterminton.com
                                         akazam@kslaw.com
    Counsel for Plaintiffs
                                         Counsel for Plaintiffs




                                     2
 Case 6:21-cv-00309-JDK Document 12 Filed 08/25/21 Page 3 of 3 PageID #: 87




                          CERTIFICATE OF SERVICE

      I hereby certify that on August 25, 2021, a true and correct copy of the foregoing

was electronically filed with the clerk of court for the U.S. District Court for the

Eastern District of Texas, using the CM/ECF system. A true and correct copy of the

foregoing was also served by process server on the defendants as identified and

addressed on the summons and complaint as previously served by process server.

                                              /s/    Jeremiah J. Anderson
                                                    Jeremiah J. Anderson
